Case 2:19-cv-00192-RSWL-AGR Document 20 Filed 08/19/21 Page 1 of 1 Page ID #:1770



1
2
3
4
5
6
7
8                             UNITED STATES DISTRICT COURT
9                           CENTRAL DISTRICT OF CALIFORNIA
10
11                                                NO. CV 19-00192-RSWL (AGR)
      GEORGE GOUDA,                         )
12                                          )
                Petitioner,                 )
13                                          )
                       v.                   )
14                                          )     ORDER ACCEPTING FINDINGS
      CHRISTIAN PFEIFFER, Warden,           )     AND RECOMMENDATION OF
15                                          )     MAGISTRATE JUDGE
                Respondent.                 )
16                                          )
                                            )
17                                          )

18     Pursuant to 28 U.S.C. § 636, the Court has reviewed the entire file de novo,

19   including the magistrate judge’s Report and Recommendation. No objections to

20   the Report have been filed. The Court accepts the findings and recommendation

21   of the Magistrate Judge.

22     IT IS ORDERED that Judgment be entered denying the Petition for Writ of

23   Habeas Corpus and dismissing this action with prejudice.

24
25
26   DATED: August 19, 2021                       /S/ RONALD S.W. LEW
                                                       RONALD S.W. LEW
27                                                  United States District Judge

28
